Name: 2005/672/EC: Council Decision of 13 June 2005 on the signature of the Additional Protocol to the Agreement establishing an Association between the European Economic Community and Turkey following the enlargement of the European Union
 Type: Decision
 Subject Matter: European construction;  international affairs;  Europe
 Date Published: 2006-06-21; 2005-09-30

 30.9.2005 EN Official Journal of the European Union L 254/57 COUNCIL DECISION of 13 June 2005 on the signature of the Additional Protocol to the Agreement establishing an Association between the European Economic Community and Turkey following the enlargement of the European Union (2005/672/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 310 in conjunction with the second sentence of the first subparagraph of Article 300(2) thereof, Having regard to the 2003 Act of Accession, and in particular Article 6(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) The Agreement establishing an Association between the European Economic Community and Turkey, signed in Ankara on 12 September 1963 (hereinafter referred to as the Ankara Agreement) (1), entered into force on 1 December 1964. (2) Article 6(2) of the 2003 Act of Accession requires the new Member States to accede to the agreements concluded by the Member States and the Community, acting jointly, with third countries. (3) The Commission, authorised by the Council to negotiate with Turkey a Protocol to the Ankara Agreement to take into account the enlargement of the European Union, has successfully accomplished these negotiations. (4) Subject to its conclusion, the Additional Protocol should be signed on behalf of the Community and its Member States, HAS DECIDED AS FOLLOWS: Sole Article The President of the Council is hereby authorised to designate the person(s) empowered to sign, on behalf of the European Community and its Member States, and subject to its conclusion, the Additional Protocol to the Agreement establishing an Association between the European Economic Community and Turkey following the enlargement of the Union. The text of the Additional Protocol is attached to this Decision. Done at Luxembourg, 13 June 2005. For the Council The President J. ASSELBORN (1) OJ 217, 29.12.1964, p. 3687/64. ADDITIONAL PROTOCOL to the Agreement establishing an Association between the European Economic Community and Turkey following the enlargement of the European Union THE KINGDOM OF BELGIUM, THE CZECH REPUBLIC, THE KINGDOM OF DENMARK, THE FEDERAL REPUBLIC OF GERMANY, THE REPUBLIC OF ESTONIA, THE HELLENIC REPUBLIC, THE KINGDOM OF SPAIN, THE FRENCH REPUBLIC, IRELAND, THE ITALIAN REPUBLIC, THE REPUBLIC OF CYPRUS, THE REPUBLIC OF LATVIA, THE REPUBLIC OF LITHUANIA, THE GRAND DUCHY OF LUXEMBOURG, THE REPUBLIC OF HUNGARY, THE REPUBLIC OF MALTA, THE KINGDOM OF THE NETHERLANDS, THE REPUBLIC OF AUSTRIA, THE REPUBLIC OF POLAND, THE PORTUGUESE REPUBLIC, THE REPUBLIC OF SLOVENIA, THE SLOVAK REPUBLIC, THE REPUBLIC OF FINLAND, THE KINGDOM OF SWEDEN, THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND, hereinafter referred to as the Member States, represented by the Council of the European Union, and THE EUROPEAN COMMUNITY, represented by the Council of the European Union, of the one part, and THE REPUBLIC OF TURKEY, hereinafter referred to as Turkey, of the other part, CONSIDERING THAT: (1) The Agreement establishing an Association between the European Economic Community and Turkey (hereinafter referred to as the Ankara Agreement) (1) was signed in Ankara on 12 September 1963 and entered into force on 1 December 1964, and that it has been amended by a Supplementary Protocol, signed on 30 June 1973 (2), whereby it has become applicable to Denmark, Ireland and the United Kingdom. (2) The Ankara Agreement, as amended, has become applicable after their accession to the European Community to the Hellenic Republic, the Kingdom of Spain, the Republic of Austria, the Portuguese Republic, the Republic of Finland and the Kingdom of Sweden. (3) The Ankara Agreement shall be applicable to Turkey and to all Member States of the European Union as enlarged through the Treaty concerning the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union (hereinafter referred to as Treaty of Accession) (3) which was signed in Athens on 16 April 2003 and entered into force on 1 May 2004; DETERMINED to further develop the Association in the context of an enlarged Union, HAVE AGREED AS FOLLOWS: CONTRACTING PARTIES AND TERRITORY OF APPLICATION Article 1 1. The Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic (hereinafter referred to as the new Member States) shall be Parties to the Agreement establishing an Association between the European Economic Community and Turkey, signed in Ankara on 12 September 1963, and shall respectively adopt and take note, like the other Member States of the European Community, namely the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, Ireland, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the Republic of Austria, the Portuguese Republic, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland, of the texts of this Agreement, of the Protocols and Declarations annexed to the Final Act signed on the same date as well as of all subsequent amendments, Agreements, Protocols, Decisions and Declarations adopted which are related to the Ankara Agreement. 2. The expression European Economic Community or, abbreviated, Community shall be replaced by the expression European Community throughout the texts referred to in the previous paragraph. 3. Article 29 of the Ankara Agreement is replaced by the following text: Article 29 This Agreement shall apply to the territory to which the Treaty establishing the European Community applies, under the conditions set out in that Treaty, and to the territory of the Republic of Turkey. EXPIRY OF THE ECSC TREATY AND ECSC PRODUCTS Article 2 Expiry of the ECSC Treaty To take into account recent institutional developments within the European Union, the Parties agree that following the expiry of the Treaty establishing the European Coal and Steel Community (ECSC), existing provisions in the agreements and related acts in Article 1(1) referring to the European Coal and Steel Community shall be deemed to refer to the European Community, which has taken over all rights and obligations contracted by the European Coal and Steel Community. Article 3 Rules of Origin Protocol 1 to the Agreement between the European Coal and Steel Community and the Republic of Turkey on trade in products covered by the Treaty establishing the European Coal and Steel Community (4) (hereinafter referred to as the Agreement on coal and steel products) shall be amended as follows: 1. Article 16(4) shall be replaced by the following: 4. Movement certificates EUR.1 issued retrospectively must be endorsed with one of the following phrases: ES EXPEDIDO A POSTERIORI  CS VYSTAVENO DODATEÃ NÃ   DA UDSTEDT EFTERFÃLGENDE  DE NACHTRÃ GLICH AUSGESTELLT  ET TAGANTJÃ RELE VÃ LJA ANTUD  EL Ã Ã Ã Ã ÃÃ Ã  Ã Ã  Ã ¤Ã ©Ã  Ã ¥Ã £Ã ¤Ã Ã ¡Ã ©Ã   EN ISSUED RETROSPECTIVELY  FR DÃ LIVRÃ  A POSTERIORI  IT RILASCIATO A POSTERIORI  LV IZSNIEGTS RETROSPEKTÃ ªVI  LT RETROSPEKTYVUSIS IÃ DAVIMAS  HU KIADVA VISSZAMENÃ LEGES HATÃ LLYAL  MT MAÃ ¦RUÃ RETROSPETTIVAMENT  NL AFGEGEVEN A POSTERIORI  PL WYSTAWIONE RETROSPEKTYWNIE  PT EMITIDO A POSTERIORI  SL IZDANO NAKNADNO  SK VYDANÃ  DODATOÃ NE  FI ANNETTU JÃ LKIKÃ TEEN  SV UTFÃ RDAT I EFTERHAND  TR SONRADAN VERÃ °LMÃ °Ã TÃ °R ; 2. Article 17(2) shall be replaced by the following: 2. The duplicate issued in this way must be endorsed with one of the following words: ES DUPLICADO  CS DUPLIKÃ T  DA DUPLIKAT  DE DUPLIKAT  ET DUPLIKAAT  EL Ã Ã Ã ¤ÃÃ Ã ¡Ã Ã ¦Ã   EN DUPLICATE  FR DUPLICATA  IT DUPLICATO  LV DUBLIKÃTS  LT DUBLIKATAS  HU MÃ SODLAT  MT DUPLIKAT  NL DUPLICAAT  PL DUPLIKAT  PT SEGUNDA VIA  SL DVOJNIK  SK DUPLIKÃ T  FI KAKSOISKAPPALE  SV DUPLIKAT  TR Ã °KÃ °NCÃ ° NÃ SHADIR ; 3. Annex IV shall be replaced by the following: ANNEX IV Text of the invoice declaration The invoice declaration, the text of which is given below, must be made out in accordance with the footnotes. However, the footnotes do not have to be reproduced. Spanish version El exportador de los productos incluidos en el presente documento [autorizaciÃ ³n aduanera no ¦ (5)] declara que, salvo indicaciÃ ³n en sentido contrario, estos productos gozan de un origen preferencial ¦ (6). Czech version VÃ ½vozce vÃ ½robkÃ ¯ uvedenÃ ½ch v tomto dokumentu (Ã Ã ­slo povolenÃ ­ ¦ (5)) prohlaÃ ¡uje, Ã ¾e kromÃ  zÃ etelnÃ  oznaÃ enÃ ½ch, majÃ ­ tyto vÃ ½robky preferenÃ nÃ ­ pÃ ¯vod v ¦ (6). Danish version EksportÃ ¸ren af varer, der er omfattet af nÃ ¦rvÃ ¦rende dokument, (toldmyndighedernes tilladelse nr. ¦ (5)), erklÃ ¦rer, at varerne, medmindre andet tydeligt er angivet, har prÃ ¦ferenceoprindelse i ¦ (6). German version Der AusfÃ ¼hrer (ErmÃ ¤chtigter AusfÃ ¼hrer; Bewilligungs-Nr. ¦ (5)) der Waren, auf die sich dieses Handelspapier bezieht, erklÃ ¤rt, dass diese Waren, soweit nicht anders angegeben, prÃ ¤ferenzbegÃ ¼nstigte ¦ (6) Ursprungswaren sind. Estonian version KÃ ¤esoleva dokumendiga hÃ µlmatud toodete eksportija (tolliameti kinnitus nr ¦ (5)) deklareerib, et need tooted on ¦ (6) sooduspÃ ¤ritoluga, vÃ ¤lja arvatud juhul kui on selgelt nÃ ¤idatud teisiti. Greek version Ã  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ­Ã ±Ã  Ã Ã Ã ½ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ ÃÃ ¿Ã Ã ºÃ ±Ã »Ã ÃÃ Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ¿ ÃÃ ±Ã Ã Ã ½ Ã ­Ã ³Ã ³Ã Ã ±Ã Ã ¿ [Ã ¬Ã ´Ã µÃ ¹Ã ± Ã Ã µÃ »Ã Ã ½Ã µÃ ¯Ã ¿Ã Ã Ã' Ã ±Ã Ã ¹Ã ¸. ¦ (5)] Ã ´Ã ·Ã »Ã Ã ½Ã µÃ ¹ Ã Ã Ã ¹, Ã µÃ ºÃ Ã Ã  Ã µÃ ¬Ã ½ Ã ´Ã ·Ã »Ã Ã ½Ã µÃ Ã ±Ã ¹ Ã Ã ±Ã Ã Ã  Ã ¬Ã »Ã »Ã Ã , Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ±Ã Ã Ã ¬ Ã µÃ ¯Ã ½Ã ±Ã ¹ ÃÃ Ã ¿Ã Ã ¹Ã ¼Ã ·Ã Ã ¹Ã ±Ã ºÃ ®Ã  Ã ºÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  ¦ (6). English version The exporter of the products covered by this document (customs authorisation No ¦ (5)) declares that, except where otherwise clearly indicated, these products are of ¦ (6) preferential origin. French version Lexportateur des produits couverts par le prÃ ©sent document [autorisation douaniÃ ¨re no ¦ (5)] dÃ ©clare que, sauf indication claire du contraire, ces produits ont lorigine prÃ ©fÃ ©rentielle ¦ (6). Italian version Lesportatore delle merci contemplate nel presente documento [autorizzazione doganale n. ¦ (5)] dichiara che, salvo indicazione contraria, le merci sono di origine preferenziale ¦ (6). Latvian version EksportÃ tÃ js produktiem, kuri ietverti Ã ¡ajÃ  dokumentÃ  (muitas pilnvara Nr. ¦ (5)), deklarÃ , ka, izÃ emot tur, kur ir citÃ di skaidri noteikts, Ã ¡iem produktiem ir priekÃ ¡rocÃ «bu izcelsme no ¦ (6). Lithuanian version Ã iame dokumente iÃ ¡vardintÃ ³ prekiÃ ³ eksportuotojas (muitinÃ s liudijimo Nr. ¦ (5)) deklaruoja, kad, jeigu kitaip nenurodyta, tai yra ¦ (6) preferencinÃ s kilmÃ s prekÃ s. Hungarian version A jelen okmÃ ¡nyban szereplÃ  Ã ¡ruk exportÃ re (vÃ ¡mfelhatalmazÃ ¡si szÃ ¡m: ¦ (5)) kijelentem, hogy eltÃ ©rÃ  jelzÃ ©s hiÃ ¡nyÃ ¡ban az Ã ¡ruk kedvezmÃ ©nyes ¦ (6) szÃ ¡rmazÃ ¡sÃ ºak. Maltese version L-esportatur tal-prodotti koperti bdan id-dokument (awtorizzazzjoni tad-dwana nru. ¦ (5)) jiddikjara li, Ã §lief fejn indikat bmod Ã ar li mhux hekk, dawn il-prodotti huma ta oriÃ ¡ini preferenzjali ¦ (6). Dutch version De exporteur van de goederen waarop dit document van toepassing is (douanevergunning nr. ¦ (5)), verklaart dat, behoudens uitdrukkelijke andersluidende vermelding, deze goederen van preferentiÃ «le ¦ oorsprong zijn (6). Polish version Eksporter produktÃ ³w objÃtych tym dokumentem (upowaÃ ¼nienie wÃ adz celnych nr ¦ (5)) deklaruje, Ã ¼e z wyjÃ tkiem gdzie jest to wyraÃ ºnie okreÃ lone, produkty te majÃ ¦ (6) preferencyjne pochodzenie. Portuguese version O exportador dos produtos cobertos pelo presente documento [autorizaÃ §Ã £o aduaneira n.o ¦ (5)], declara que, salvo expressamente indicado em contrÃ ¡rio, estes produtos sÃ £o de origem preferencial ¦ (6). Slovenian version Izvoznik blaga, zajetega s tem dokumentom (pooblastilo carinskih organov Ã ¡t. ¦ (5)) izjavlja, da, razen Ã e ni drugaÃ e jasno navedeno, ima to blago preferencialno ¦ (6) poreklo. Slovak version VÃ ½vozca vÃ ½robkov uvedenÃ ½ch v tomto dokumente (Ã Ã ­slo povolenia ¦ (5)) vyhlasuje, Ã ¾e okrem zreteÃ ¾ne oznaÃ enÃ ½ch, majÃ º tieto vÃ ½robky preferenÃ nÃ ½ pÃ ´vod v ¦ (6). Finnish version TÃ ¤ssÃ ¤ asiakirjassa mainittujen tuotteiden viejÃ ¤ (tullin lupa nro ¦ (5)) ilmoittaa, ettÃ ¤ nÃ ¤mÃ ¤ tuotteet ovat, ellei toisin ole selvÃ ¤sti merkitty, etuuskohteluun oikeutettuja ¦ alkuperÃ ¤tuotteita (6). Swedish version ExportÃ ¶ren av de varor som omfattas av detta dokument (tullmyndighetens tillstÃ ¥nd nr ¦ (5)) fÃ ¶rsÃ ¤krar att dessa varor, om inte annat tydligt markerats, har fÃ ¶rmÃ ¥nsberÃ ¤ttigande ¦ ursprung (6). Turkish version Ã °Ã bu belge (gÃ ¼mrÃ ¼k onay No: ¦ (5)) kapsamÃ ±ndaki maddelerin ihracatÃ §Ã ±sÃ ± aksi aÃ §Ã ±kÃ §a belirtilmedikÃ §e, bu maddelerin ¦ menÃ eli ve tercihli (6) maddeler olduÃ unu beyan eder. ... (7) (Place and date) ... (8) (signature of the exporter, in addition the name of the person signing the declaration has to be indicated in clear script) AGRICULTURAL PRODUCTS Article 4 Rules of Origin Protocol 3 to Decision No 1/98 of the EC-Turkey Association Council of 25 February 1998 on the trade regime for agricultural products (10) (hereinafter referred to as the Decision on agricultural products) shall be amended as follows: 1. Article 16(4) shall be replaced by the following: 4. Movement certificates EUR.1 issued retrospectively must be endorsed with one of the following phrases: ES EXPEDIDO A POSTERIORI  CS VYSTAVENO DODATEÃ NÃ   DA UDSTEDT EFTERFÃLGENDE  DE NACHTRÃ GLICH AUSGESTELLT  ET TAGANTJÃ RELE VÃ LJA ANTUD  EL Ã Ã Ã Ã ÃÃ Ã  Ã Ã  Ã ¤Ã ©Ã  Ã ¥Ã £Ã ¤Ã Ã ¡Ã ©Ã   EN ISSUED RETROSPECTIVELY  FR DÃ LIVRÃ  A POSTERIORI  IT RILASCIATO A POSTERIORI  LV IZSNIEGTS RETROSPEKTÃ ªVI  LT RETROSPEKTYVUSIS IÃ DAVIMAS  HU KIADVA VISSZAMENÃ LEGES HATÃ LLYAL  MT MAÃ ¦RUÃ RETROSPETTIVAMENT  NL AFGEGEVEN A POSTERIORI  PL WYSTAWIONE RETROSPEKTYWNIE  PT EMITIDO A POSTERIORI  SL IZDANO NAKNADNO  SK VYDANÃ  DODATOÃ NE  FI ANNETTU JÃ LKIKÃ TEEN  SV UTFÃ RDAT I EFTERHAND  TR SONRADAN VERÃ °LMÃ °Ã TÃ °R ; 2. Article 17(2) shall be replaced by the following: 2. The duplicate issued in this way must be endorsed with one of the following words: ES DUPLICADO  CS DUPLIKÃ T  DA DUPLIKAT  DE DUPLIKAT  ET DUPLIKAAT  EL Ã Ã Ã ¤ÃÃ Ã ¡Ã Ã ¦Ã   EN DUPLICATE  FR DUPLICATA  IT DUPLICATO  LV DUBLIKÃTS  LT DUBLIKATAS  HU MÃ SODLAT  MT DUPLIKAT  NL DUPLICAAT  PL DUPLIKAT  PT SEGUNDA VIA  SL DVOJNIK  SK DUPLIKÃ T  FI KAKSOISKAPPALE  SV DUPLIKAT  TR Ã °KÃ °NCÃ ° NÃ SHADIR ; 3. Annex IV shall be replaced by the following: ANNEX IV Text of the invoice declaration The invoice declaration, the text of which is given below, must be made out in accordance with the footnotes. However, the footnotes do not have to be reproduced. Spanish version El exportador de los productos incluidos en el presente documento [autorizaciÃ ³n aduanera no ¦ (11)] declara que, salvo indicaciÃ ³n en sentido contrario, estos productos gozan de un origen preferencial ¦ (12). Czech version VÃ ½vozce vÃ ½robkÃ ¯ uvedenÃ ½ch v tomto dokumentu (Ã Ã ­slo povolenÃ ­ ¦ (11)) prohlaÃ ¡uje, Ã ¾e kromÃ  zÃ etelnÃ  oznaÃ enÃ ½ch, majÃ ­ tyto vÃ ½robky preferenÃ nÃ ­ pÃ ¯vod v ¦ (12). Danish version EksportÃ ¸ren af varer, der er omfattet af nÃ ¦rvÃ ¦rende dokument, (toldmyndighedernes tilladelse nr. ¦ (11)), erklÃ ¦rer, at varerne, medmindre andet tydeligt er angivet, har prÃ ¦ferenceoprindelse i ¦ (12). German version Der AusfÃ ¼hrer (ErmÃ ¤chtigter AusfÃ ¼hrer; Bewilligungs-Nr. ¦ (11)) der Waren, auf die sich dieses Handelspapier bezieht, erklÃ ¤rt, dass diese Waren, soweit nicht anders angegeben, prÃ ¤ferenzbegÃ ¼nstigte ¦ (12) Ursprungswaren sind. Estonian version KÃ ¤esoleva dokumendiga hÃ µlmatud toodete eksportija (tolliameti kinnitus nr ¦ (11)) deklareerib, et need tooted on ¦ (12) sooduspÃ ¤ritoluga, vÃ ¤lja arvatud juhul kui on selgelt nÃ ¤idatud teisiti. Greek version Ã  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ­Ã ±Ã  Ã Ã Ã ½ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ ÃÃ ¿Ã Ã ºÃ ±Ã »Ã ÃÃ Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ¿ ÃÃ ±Ã Ã Ã ½ Ã ­Ã ³Ã ³Ã Ã ±Ã Ã ¿ [Ã ¬Ã ´Ã µÃ ¹Ã ± Ã Ã µÃ »Ã Ã ½Ã µÃ ¯Ã ¿Ã Ã Ã' Ã ±Ã Ã ¹Ã ¸. ¦ (11)] Ã ´Ã ·Ã »Ã Ã ½Ã µÃ ¹ Ã Ã Ã ¹, Ã µÃ ºÃ Ã Ã  Ã µÃ ¬Ã ½ Ã ´Ã ·Ã »Ã Ã ½Ã µÃ Ã ±Ã ¹ Ã Ã ±Ã Ã Ã  Ã ¬Ã »Ã »Ã Ã , Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ±Ã Ã Ã ¬ Ã µÃ ¯Ã ½Ã ±Ã ¹ ÃÃ Ã ¿Ã Ã ¹Ã ¼Ã ·Ã Ã ¹Ã ±Ã ºÃ ®Ã  Ã ºÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  ¦ (12). English version The exporter of the products covered by this document (customs authorisation No ¦ (11)) declares that, except where otherwise clearly indicated, these products are of ¦ (12) preferential origin. French version Lexportateur des produits couverts par le prÃ ©sent document [autorisation douaniÃ ¨re no ¦ (11)] dÃ ©clare que, sauf indication claire du contraire, ces produits ont lorigine prÃ ©fÃ ©rentielle ¦ (12). Italian version Lesportatore delle merci contemplate nel presente documento [autorizzazione doganale n. ¦ (11)] dichiara che, salvo indicazione contraria, le merci sono di origine preferenziale ¦ (12). Latvian version EksportÃ tÃ js produktiem, kuri ietverti Ã ¡ajÃ  dokumentÃ  (muitas pilnvara Nr. ¦ (11)), deklarÃ , ka, izÃ emot tur, kur ir citÃ di skaidri noteikts, Ã ¡iem produktiem ir priekÃ ¡rocÃ «bu izcelsme no ¦ (12). Lithuanian version Ã iame dokumente iÃ ¡vardintÃ ³ prekiÃ ³ eksportuotojas (muitinÃ s liudijimo Nr. ¦ (11)) deklaruoja, kad, jeigu kitaip nenurodyta, tai yra ¦ (12) preferencinÃ s kilmÃ s prekÃ s. Hungarian version A jelen okmÃ ¡nyban szereplÃ  Ã ¡ruk exportÃ re (vÃ ¡mfelhatalmazÃ ¡si szÃ ¡m: ¦ (11)) kijelentem, hogy eltÃ ©rÃ  jelzÃ ©s hiÃ ¡nyÃ ¡ban az Ã ¡ruk kedvezmÃ ©nyes ¦ (12) szÃ ¡rmazÃ ¡sÃ ºak. Maltese version L-esportatur tal-prodotti koperti bdan id-dokument (awtorizzazzjoni tad-dwana nru. ¦ (11)) jiddikjara li, Ã §lief fejn indikat bmod Ã ar li mhux hekk, dawn il-prodotti huma ta oriÃ ¡ini preferenzjali ¦ (12). Dutch version De exporteur van de goederen waarop dit document van toepassing is (douanevergunning nr. ¦ (11)), verklaart dat, behoudens uitdrukkelijke andersluidende vermelding, deze goederen van preferentiÃ «le ¦ oorsprong zijn (12). Polish version Eksporter produktÃ ³w objÃtych tym dokumentem (upowaÃ ¼nienie wÃ adz celnych nr ¦ (11)) deklaruje, Ã ¼e z wyjÃ tkiem gdzie jest to wyraÃ ºnie okreÃ lone, produkty te majÃ ¦ (12) preferencyjne pochodzenie. Portuguese version O exportador dos produtos cobertos pelo presente documento [autorizaÃ §Ã £o aduaneira n.o ¦ (11)], declara que, salvo expressamente indicado em contrÃ ¡rio, estes produtos sÃ £o de origem preferencial ¦ (12). Slovenian version Izvoznik blaga, zajetega s tem dokumentom (pooblastilo carinskih organov Ã ¡t. ¦ (11)) izjavlja, da, razen Ã e ni drugaÃ e jasno navedeno, ima to blago preferencialno ¦ (12) poreklo. Slovak version VÃ ½vozca vÃ ½robkov uvedenÃ ½ch v tomto dokumente (Ã Ã ­slo povolenia ¦ (11)) vyhlasuje, Ã ¾e okrem zreteÃ ¾ne oznaÃ enÃ ½ch, majÃ º tieto vÃ ½robky preferenÃ nÃ ½ pÃ ´vod v ¦ (12). Finnish version TÃ ¤ssÃ ¤ asiakirjassa mainittujen tuotteiden viejÃ ¤ (tullin lupa nro ¦ (11)) ilmoittaa, ettÃ ¤ nÃ ¤mÃ ¤ tuotteet ovat, ellei toisin ole selvÃ ¤sti merkitty, etuuskohteluun oikeutettuja ¦ alkuperÃ ¤tuotteita (12). Swedish version ExportÃ ¶ren av de varor som omfattas av detta dokument (tullmyndighetens tillstÃ ¥nd nr ¦ (11)) fÃ ¶rsÃ ¤krar att dessa varor, om inte annat tydligt markerats, har fÃ ¶rmÃ ¥nsberÃ ¤ttigande ¦ ursprung (12). Turkish version Ã °Ã bu belge (gÃ ¼mrÃ ¼k onay No: ¦ (11)) kapsamÃ ±ndaki maddelerin ihracatÃ §Ã ±sÃ ± aksi aÃ §Ã ±kÃ §a belirtilmedikÃ §e, bu maddelerin ¦ menÃ eli ve tercihli (12) maddeler olduÃ unu beyan eder. ... (13) (Place and date) ... (14) (signature of the exporter, in addition the name of the person signing the declaration has to be indicated in clear script) Article 5 Adjustment of tariff quotas for agricultural products The arrangements for import into the Community applicable to certain agricultural products originating in Turkey and the arrangements for import into Turkey applicable to certain agricultural products originating in the Community shall be jointly and orderly agreed by the Parties, as soon as possible, under the institutional framework of the Ankara Agreement. In doing so, existing trade concessions and the traditional trade flows in agricultural products between Turkey and the New Member States shall be duly respected. CUSTOMS UNION PROVISIONS Article 6 A.TR movement certificate and administrative cooperation 1. A.TR movement certificates properly issued by Turkey or the new Member States shall be accepted in the respective countries. The provisions for the issuing of A.TR movement certificates and for the relevant administrative cooperation are set out in Decision 1/2001 of the EC-Turkey Customs Cooperation Committee (16). 2. Duplicate A.TR movement certificates issued according to Article 10 of Decision 1/2001 must be endorsed with one of the following words: ES DUPLICADO CS DUPLIKÃ T DA DUPLIKAT DE DUPLIKAT ET DUPLIKAAT EL Ã Ã Ã ¤ÃÃ Ã ¡Ã Ã ¦Ã  EN DUPLICATE FR DUPLICATA IT DUPLICATO LV DUBLIKÃTS LT DUBLIKATAS HU MÃ SODLAT MT DUPLIKAT NL DUPLICAAT PL DUPLIKAT PT SEGUNDA VIA SL DVOJNIK SK DUPLIKÃ T FI KAKSOISKAPPALE SV DUPLIKAT TR Ã °KÃ °NCÃ ° NÃ SHADIR; 3. A.TR movement certificates issued under the simplified procedure according to Article 11(6) of Decision 1/2001 must be endorsed with one of the following phrases: ES PROCEDIMIENTO SIMPLIFICADO CS ZJEDNODUÃ ENÃ  POSTUP DA FORENKLET FREMGANGSMÃ DE DE VEREINFACHTES VERFAHREN ET LIHTSUSTATUD TOLLIPROTSEDUUR EL Ã Ã Ã Ã Ã ¥Ã £Ã ¤Ã Ã ¥Ã EÃ Ã  Ã ÃÃ Ã ÃÃ Ã Ã £IÃ  EN SIMPLIFIED PROCEDURE FR PROCÃ DURE SIMPLIFIÃ E IT PROCEDURA SEMPLIFICATA LV VIENKÃRÃ OTA PROCEDÃ ªRA LT SUPAPRASTINTA PROCEDÃ ªRA HU EGYSZERÃ °SÃ TETT ELJÃ RÃ S MT PROCEDURA SIMPLIFIKATA NL VEREENVOUDIGDE REGELING PL PROCEDURA UPROSZCZONA PT PROCEDIMENTO SIMPLIFICADO SL POENOSTAVLJEN POSTOPEK SK ZJEDNODUÃ ENÃ  POSTUP FI YKSINKERTAISTETTU MENETTELY SV FÃ RENKLAT FÃ RFARANDE TR BASITLEÃ TIRILMIÃ  IÃ LEM. 4. A.TR movement certificates issued retrospectively according to Article 14 of Decision 1/2001 must be endorsed with one of the following phrases: ES EXPEDIDO A POSTERIORI CS VYSTAVENO DODATEÃ NÃ  DA UDSTEDT EFTERFÃLGENDE DE NACHTRÃ GLICH AUSGESTELLT ET TAGANTJÃ RELE VÃ LJA ANTUD EL Ã Ã Ã Ã ÃÃ Ã  Ã Ã  Ã ¤Ã ©Ã  Ã ¥Ã £Ã ¤Ã Ã ¡Ã ©Ã  EN ISSUED RETROSPECTIVELY FR DÃ LIVRÃ  A POSTERIORI IT RILASCIATO A POSTERIORI LV IZSNIEGTS RETROSPEKTÃ ªVI LT RETROSPEKTYVUSIS IÃ DAVIMAS HU KIADVA VISSZAMENÃ LEGES HATÃ LLYAL MT MAÃ ¦RUÃ RETROSPETTIVAMENT NL AFGEGEVEN A POSTERIORI PL WYSTAWIONE RETROSPEKTYWNIE PT EMITIDO A POSTERIORI SL IZDANO NAKNADNO SK VYDANÃ  DODATOÃ NE FI ANNETTU JÃ LKIKÃ TEEN SV UTFÃ RDAT I EFTERHAND TR SONRADAN VERÃ °LMÃ °Ã TÃ °R. Article 7 Outward processing 1. Information sheet INF 2, issued properly in accordance with Articles 22 to 26 of Decision 1/2001 of the EC-Turkey Customs Cooperation Committee by Turkey or the new Member States, shall be accepted in the respective countries. 2. Duplicate Information sheets INF 2 issued according to Article 26 of Decision 1/2001 must be endorsed with one of the following words: ES DUPLICADO CS DUPLIKÃ T DA DUPLIKAT DE DUPLIKAT ET DUPLIKAAT EL Ã Ã Ã ¤ÃÃ Ã ¡Ã Ã ¦Ã  EN DUPLICATE FR DUPLICATA IT DUPLICATO LV DUBLIKÃTS LT DUBLIKATAS HU MÃ SODLAT MT DUPLIKAT NL DUPLICAAT PL DUPLIKAT PT SEGUNDA VIA SL DVOJNIK SK DUPLIKÃ T FI KAKSOISKAPPALE SV DUPLIKAT TR Ã °KÃ °NCÃ ° NÃ SHADIR. Article 8 Returned goods 1. Information sheet INF 3, issued properly in accordance with Articles 35 to 41 of Decision 1/2001 of the EC-Turkey Customs Cooperation Committee by Turkey or the new Member States, shall be accepted in the respective countries. 2. Duplicate Information sheets INF 3 issued according to Article 40 of Decision 1/2001 must be endorsed with one of the following words: ES DUPLICADO CS DUPLIKÃ T DA DUPLIKAT DE DUPLIKAT ET DUPLIKAAT EL Ã Ã Ã ¤ÃÃ Ã ¡Ã Ã ¦Ã  EN DUPLICATE FR DUPLICATA IT DUPLICATO LV DUBLIKÃTS LT DUBLIKATAS HU MÃ SODLAT MT DUPLIKAT NL DUPLICAAT PL DUPLIKAT PT SEGUNDA VIA SL DVOJNIK SK DUPLIKÃ T FI KAKSOISKAPPALE SV DUPLIKAT TR Ã °KÃ °NCÃ ° NÃ SHADIR. TRANSITIONAL PROVISIONS Article 9 Proof of status under the provisions on free circulation for industrial products 1. Proofs of origin properly issued by either Turkey or a new Member State in the framework of preferential trade agreements applied between them and allowing with the Community a cumulation of origin based on identical rules of origin and a prohibition of any drawback or suspension from customs duties on the goods concerned, shall be accepted in the respective countries as a proof of status under the provisions on free circulation for industrial products, laid down in Decision No 1/95 of the EC-Turkey Association Council of 22 December 1995 on implementing the final phase of the Customs Union (17), provided that: (a) the proof of origin and the transport documents were issued no later than 30 April 2004; (b) the proof of origin is submitted to the customs authorities within the period of four months from 1 May 2004. Where goods were declared for importation in either Turkey or a new Member State, prior to 1 May 2004, in the framework of preferential trade agreements mentioned above, proof of origin issued retrospectively under those agreements may also be accepted provided that it is submitted to the customs authorities at the latest on 31 August 2004. 2. Requests for subsequent verification of proof of origin referred to in paragraph 1 shall be accepted by the competent customs authorities of either Turkey or the new Member States for a period of three years after the issue of the proof of origin concerned and may be made by those authorities for a period of three years after acceptance of the proof of origin submitted to those authorities in support of an import declaration. Article 10 Proof of origin and administrative cooperation under the provisions of preferential agreements on coal and steel products and agricultural products (18) 1. Proofs of origin properly issued by either Turkey or a new Member State in the framework of preferential agreements applied between them for products other than those referred to in Article 9 shall be accepted in the respective countries provided that: (a) the acquisition of such origin confers preferential tariff treatment on the basis of the preferential tariff measures contained in either the Agreement on coal and steel products or the Decision on agricultural products; (b) the proof of origin and the transport documents were issued no later than 30 April 2004; (c) the proof of origin is submitted to the customs authorities within the period of four months from 1 May 2004. Where goods were declared for importation in either Turkey or a new Member State, prior to 1 May 2004, under preferential agreements applied between Turkey and that new Member State at that time, proof of origin issued retrospectively under those agreements or arrangements may also be accepted provided that it is submitted to the customs authorities at the latest on 31 August 2004. 2. Turkey and the new Member States are authorised to retain the authorisations with which the status of approved exporters has been granted in the framework of preferential agreements applied between them, provided that: (a) such a provision is also provided for in the agreements concluded prior to 1 May 2004 between Turkey and the Community; and (b) the approved exporter applies the rules of origin in force under that agreement provided for either in Protocol 1 to the Agreement on coal and steel products or in Protocol 3 to the Decision on agricultural products. These authorisations shall be replaced, no later than one year after the date of accession, by new authorisations issued under the conditions of either Protocol 1 to the Agreement on coal and steel products or Protocol 3 to the Decision on agricultural products. 3. Requests for subsequent verification of proof of origin issued under the preferential agreements referred to in paragraphs 1 and 2 shall be accepted by the competent customs authorities of either Turkey or the Member States for a period of three years after the issue of the proof of origin concerned and may be made by those authorities for a period of three years after acceptance of the proof of origin submitted to those authorities in support of an import declaration. Article 11 Goods in transit 1. The provisions on free circulation for industrial products, laid down in Decision No 1/95 of the EC-Turkey Association Council, or the preferential tariff treatment conferred on the basis of the preferential tariff measures contained in either the Agreement on coal and steel products or the Decision on agricultural products may be applied to goods exported from either Turkey to one of the new Member States or from one of the new Member States to Turkey, which comply either with the conditions for the implementation of the provisions on free circulation for industrial products or with the provisions of either Protocol 1 to the Agreement on coal and steel products or Protocol 3 to the Decision on agricultural products and that on the date of accession are either in transit or in temporary storage, in a customs warehouse or in a free zone in Turkey or in that new Member State. 2. Provisions on free circulation for industrial products shall be applied or preferential tariff treatment shall be granted in such cases, subject to the submission to the customs authorities of the importing country, within four months of the date of accession, of either a proof of status or a proof of origin issued retrospectively by the customs authorities of the exporting country. GENERAL AND FINAL PROVISIONS Article 12 This Protocol shall form an integral part of the Ankara Agreement. Article 13 1. This Protocol shall be ratified or approved by the Parties in accordance with their own procedures. 2. The Parties shall notify each other of the accomplishment of the corresponding procedures referred to in paragraph 1. The instruments of ratification or approval shall be deposited with the General Secretariat of the Council of the European Union. Article 14 This Protocol shall enter into force on the first day of the first month following the date of the deposit of the last instrument of ratification or approval; it shall apply as of 1 May 2004. Article 15 This Protocol is drawn up in duplicate in the Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Slovene, Slovak, Spanish, and Swedish languages and Turkish, each of these texts being equally authentic. Article 16 The text of the Ankara Agreement, including the Annexes and Protocols forming an integral part thereof, and the Final Act together with the declarations annexed thereto shall be drawn up in Czech, Estonian, Hungarian, Latvian, Lithuanian, Maltese, Polish, Slovak and Slovenian languages, and these texts shall be authentic in the same way as the original text. The Association Council shall approve these texts. Hecho en Bruselas, el V Bruselu dne UdfÃ ¦rdiget i Bruxelles, den Geschehen zu BrÃ ¼ssel am BrÃ ¼sselis Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¹Ã  Ã Ã Ã Ã ¾Ã ­Ã »Ã »Ã µÃ , Ã Ã Ã ¹Ã  Done at Brussels, Fait Ã Bruxelles, le Fatto a Bruxelles, addÃ ¬ BriselÃ , Priimta Briuselyje, Kelt BrÃ ¼sszelben, MagÃ §mula fi Brussel, Gedaan te Brussel, SporzÃ dzono w Brukseli, dnia Feito em Bruxelas, V Bruseli V Bruslju, Tehty BrysselissÃ ¤ UtfÃ ¤rdat i Bryssel den BrÃ ¼ksel 'de akdedilmiÃ tir, Por los Estados miembros Za Ã lenskÃ © stÃ ¡ty For medlemsstaterne FÃ ¼r die Mitgliedstaaten Liikmesriikide nimel Ã Ã ¹Ã ± Ã Ã ± Ã ºÃ Ã ¬Ã Ã · Ã ¼Ã ­Ã »Ã · For the Member States Pour les Ã tats membres Per gli Stati membri DalÃ «bvalstu vÃ rdÃ  ValstybiÃ ³ nariÃ ³ vardu A tagÃ ¡llamok rÃ ©szÃ ©rÃ l GÃ §all-Istati Membri Voor de lidstaten W imieniu PaÃ stw CzÃ onkowskich Pelos Estados-Membros Za Ã lenskÃ © Ã ¡tÃ ¡ty Za drÃ ¾ave Ã lanice JÃ ¤senvaltioiden puolesta PÃ ¥ medlemsstaternas vÃ ¤gnar Ã ye Devletler adÃ ±na Por la Comunidad Europea Za EvropskÃ © spoleÃ enstvÃ ­ For Det EuropÃ ¦iske FÃ ¦llesskab FÃ ¼r die EuropÃ ¤ische Gemeinschaft Euroopa Ã henduse nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± For the European Community Pour la CommunautÃ © europÃ ©enne Per la ComunitÃ europea Eiropas Kopienas vÃ rdÃ  Europos bendrijos vardu az EurÃ ³pai KÃ ¶zÃ ¶ssÃ ©g rÃ ©szÃ ©rÃ l GÃ §all-KomunitÃ Ewropea Voor de Europese Gemeenschap W imieniu WspÃ ³lnoty Europejskiej Pela Comunidade Europeia Za EurÃ ³pske spoloÃ enstvo Za Evropsko skupnost Euroopan yhteisÃ ¶n puolesta PÃ ¥ Europeiska gemenskapens vÃ ¤gnar Avrupa TopluluÃ u adÃ ±na Por la RepÃ ºblica de TurquÃ ­a Za Tureckou republiku For Republikken Tyrkiet FÃ ¼r die Republik TÃ ¼rkei TÃ ¼rgi Vabariigi nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã ¤Ã ¿Ã Ã Ã ºÃ ¹Ã ºÃ ® Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ±Ã Ã ¯Ã ± For the Republic of Turkey Pour la RÃ ©publique de Turquie Per la Repubblica di Turchia Turcijas Republikas vÃ rdÃ  Turkijos Respublikos vardu A TÃ ¶rÃ ¶k KÃ ¶ztÃ ¡rsasÃ ¡g rÃ ©szerÃ l GÃ §ar-Republikka tat- Turkija Voor de Republiek Turkije W imieniu Republiki Turcji Pela RepÃ ºblica da Turquia Za TureckÃ º republiku Za Republiko TurÃ ijo Turkin tasavallan puolesta fÃ ¶r Republiken Turkiet TÃ ¼rkiye Cumhuriyeti adÃ ±na (1) OJ 217, 29.12.1964, p. 3687. (2) OJ L 361, 31.12.1977, p. 2. (3) OJ L 236, 23.9.2003, p. 17. (4) OJ L 227, 7.9.1996, p. 3. Agreement as amended by Decision No 2/99 of the Joint Committee (OJ L 212, 12.8.1999, p. 21). (5) When the invoice declaration is made out by an approved exporter within the meaning of Article 20 of the Protocol, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank. (6) Origin of products to be indicated. When the invoice declaration relates, in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 33 of the Protocol, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol CM . (7) These indications may be omitted if the information is contained on the document itself. (8) See Article 19(5) of the Protocol. In cases where the exporter is not required to sign, the exemption of signature also implies the exemption of the name of the signatory (). (9) The protocol referred to in these footnotes refers to Protocol 1 to the Agreement between the European Coal and Steel Community and the Republic of Turkey on trade in products covered by the Treaty establishing the European Coal and Steel Community.. (10) OJ L 86, 20.3.1998, p. 1. (11) When the invoice declaration is made out by an approved exporter within the meaning of Article 20 of the Protocol, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank. (12) Origin of products to be indicated. When the invoice declaration relates, in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 34 of the Protocol, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol CM . (13) These indications may be omitted if the information is contained on the document itself. (14) See Article 19(5) of the Protocol. In cases where the exporter is not required to sign, the exemption of signature also implies the exemption of the name of the signatory (). (15) The protocol referred to in these footnotes refers to Protocol 3 to Decision No 1/98 of the EC-Turkey Association Council of 25 February 1998 on the trade regime for agricultural products.. (16) OJ L 98, 7.4.2001, p. 31. Decision as amended by Decision No 1/2003 (OJ L 28, 4.2.2003, p. 51). (17) OJ L 35, 13.2.1996, p. 1. Decision as amended by Decision No 2/1999 (OJ L 72, 18.3.1999, p. 36). (18) Referred to in the 2003 Act of Accession, Annex IV No 5, paragraphs 3 to 5 (OJ L 236, 23.9.2003, p. 33).